The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ALLOW SUBJECT MATTER
This office action is in response to a preliminary amendment filed on September 28, 2021.  
Claims 15-28 are allowable over the prior art of record.
The present invention is directed to a method and non-transitory medium for monitoring an operating state of an energy supply network.  Claims 15, 27, and 28 are uniquely identify a distinct feature “connecting a data processing cloud at a query time over long-range communication connections, transmitting the values derived from the measured values to the data processing cloud, placing a sensor in a high-voltage device to acquire the measured values, and connecting each communication unit over short-range communication connection to at least one sensor to obtain the value derived from the measured values, using the data processing cloud to determine the operating state of the energy supply network in an analysis based on at least one of the measured values or the values derived from the measured values; and during the analysis, using the data processing cloud to take into account at least one of the measured values or the values derived from the measured values originating from at least two selected communication units installed at different locations.  Claims 16-26 are allowed due to dependent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2020/0133257
8417391
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451